DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the application filed 06 February 2022 and the preliminary amendment filed 10 June 2022.
Claims 2-21 are pending and have been presented for examination.
Claim 1 has been cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 9-12, 15-17 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-7 of U.S. Patent No. 11,276,440. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the ‘440 patent as shown below.


11,276,440
17/665,544
1. An integrated circuit comprising: 
(B) a first command/address (CA) interface to receive a first memory access command from a first CA link, the first memory access command specifying a first memory access to a memory location in 
(A) a first dynamic random access memory (DRAM) array, 
(C) wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode; 
(D) a first data interface to transmit first data in association with the first memory access command; 
(G) a second command/address (CA) interface to receive a second memory access command from a second CA link, the second memory access command specifying a second memory access to a second memory location in a second dynamic random access memory (DRAM) array, wherein the second CA interface is operable to receive a second test pattern in a CA interface calibration mode; 
(I) a second data interface to transmit second data in association with the second memory access command; 
(E) and loop-back circuitry operable to output the bits of the first test pattern on a first data link, via the first data interface, and to output the bits of the second test pattern on a second data link, via the second data interface.
2. A dynamic random access memory (DRAM) device comprising: 
(A) a memory array; 
(B) a command/address (CA) interface that is operable, in a normal operating mode, to receive commands from a CA link that specify accesses to memory locations in the memory array, 
(C) and wherein the CA interface is operable, in a CA interface calibration mode, to receive a test pattern from the CA link; 
(D) a data interface to transfer data in connection with the commands that specify accesses to memory locations in the memory array; 
(E) and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode.

3. (New) The DRAM device of claim 2 wherein: 
(A) the memory array is a first memory array, 
(B) the CA interface is a first CA interface, 
(D) the data interface is a first data interface, 
(B) and the CA link is a first CA link; the DRAM device further comprises 
(F) a second memory array, 
(G) a second CA interface, 
(H) a second data interface and a second CA link; 
(G) the second CA interface is operable to receive commands from the second CA link that specify accesses to memory locations in the second memory array; 
(I) the second CA interface is operable to receive a test pattern from the second CA link; 
(E) and the loop-back circuitry is operable to provide a feedback path from the second CA interface to the second data interface during the CA interface calibration mode.
Claims 7/3/5/6
Claims 4/5/9/10
1. An integrated circuit comprising: 
(B) a first command/address (CA) interface to receive a first memory access command from a first CA link, the first memory access command specifying a first memory access to a memory location in 
(A) a first dynamic random access memory (DRAM) array, 
(C) wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode; 
(D) a first data interface to transmit first data in association with the first memory access command; a second command/address (CA) interface to receive a second memory access command from a second CA link, the second memory access command specifying a second memory access to a second memory location in a second dynamic random access memory (DRAM) array, wherein the second CA interface is operable to receive a second test pattern in a CA interface calibration mode; a second data interface to transmit second data in association with the second memory access command; 
(E) and loop-back circuitry operable to output the bits of the first test pattern on a first data link, via the first data interface, and to output the bits of the second test pattern on a second data link, via the second data interface.
11. A dynamic random access memory (DRAM) device comprising: 
(A) a memory array; 
(B) a command/address (CA) interface that is operable: (i) to receive commands from a CA link that specify accesses to memory locations in the memory array; and 
(C) (ii) to receive a test pattern from the CA link in response to a calibration command that specifies a CA interface calibration mode; 
(D) a data interface to transfer data in connection with the commands that specify accesses to memory locations in the memory array; 
(E) and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode.
Claims 7/4/6
Claims 12/15/16
1. An integrated circuit comprising: 
(A, C) a first command/address (CA) interface to receive a first memory access command from a first CA link, the first memory access command specifying a first memory access to a memory location in 
(B) a first dynamic random access memory (DRAM) array, 
(D) wherein the first CA interface is operable to receive a first test pattern in a CA interface calibration mode; 
(E) a first data interface to transmit first data in association with the first memory access command; 
(G) a second command/address (CA) interface to receive a second memory access command from a second CA link, the second memory access command specifying a second memory access to a second memory location in a second dynamic random access memory (DRAM) array, wherein the second CA interface is operable to receive a second test pattern in a CA interface calibration mode; a second data interface to transmit second data in association with the second memory access command; 
(F) and loop-back circuitry operable to output the bits of the first test pattern on a first data link, via the first data interface, and to output the bits of the second test pattern on a second data link, via the second data interface.
17. A device comprising: 
(A) a controller component; 
(B) and a dynamic random access memory (DRAM) die attached to the controller component, the DRAM die comprising: 
(C) a command/address (CA) interface that is operable: (i) to receive commands, from the controller component, that specify accesses to memory locations in the DRAM; and 
(D) (ii) to receive a test pattern, from the controller component, in response to a calibration command that specifies a CA interface calibration mode; 
(E) a data interface to transfer data in connection with the commands that specify accesses to memory locations; 
(F) and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode.
21. The device of claim 17 wherein the DRAM die is a first DRAM die, 
(G) wherein the device further comprises a second DRAM die having a CA interface that is operable to receive commands from the controller component, and the second DRAM die to receive a test pattern from the controller component during the CA interface calibration mode.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 6, 8, 11, 13 and 17-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) in view of TERRY (U.S. Patent Application Publication #2007/0022333).

2.  RAO discloses A dynamic random access memory (DRAM) device comprising: a memory array (see column 7, lines 45-46: DRAM subarrays); a command/address (CA) interface (see figure 9, port 1) that is operable, in a normal operating mode, to receive commands from a CA link that specify accesses to memory locations in the memory array (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place), and wherein the CA interface is operable, in a CA interface calibration mode, to receive a test pattern from the CA link (see TERRY below); a data interface to transfer data in connection with the commands that specify accesses to memory locations in the memory array (see column 8, lines 35-40: data ports); and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode (see TERRY below).
TERRY discloses the following limitations that are not disclosed by RAO: wherein the CA interface is operable, in a CA interface calibration mode, to receive a test pattern from the CA link (see [0019]: test data transmitted to the memory on the control and address bus); and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode (see [0020]: test data is relayed back via a second interface; [0029]: test data is sent on the address and control bus and returned on the data bus).  The memory card referenced is a DRAM memory that is inserted into a computer system.  This is the same type of memory used by RAO.  Performing a test in the manner disclosed by TERRY allows for detection of electrical contacts that fail to make good electrical contact (see [0016]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to enter a test mode and include loop-back circuitry, as disclosed by TERRY.  One of ordinary skill in the art would have been motivated to make such a modification to detect electrical contacts that did not make good electrical contact, as taught by TERRY.  RAO and TERRY are analogous/in the same field of endeavor as both references are directed to DRAM memory systems.

3.  The DRAM device of claim 2 wherein: the memory array is a first memory array (see RAO column 7, lines 45-46: there are a pair of DRAM sub arrays), the CA interface is a first CA interface (see column 8, line 25: there are two address ports), the data interface is a first data interface (see RAO column 8, lines 35-40: there are two data ports), and the CA link is a first CA link (see RAO column 8, lines 3-8: there are two I/O ports); the DRAM device further comprises a second memory array (see RAO column 7, lines 45-46: there are a pair of DRAM sub arrays), a second CA interface (see column 8, line 25: there are two address ports), a second data interface (see RAO column 8, lines 35-40: there are two data ports) and a second CA link (see RAO column 8, lines 3-8: there are two I/O ports); the second CA interface is operable to receive commands from the second CA link that specify accesses to memory locations in the second memory array (see RAO column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place); the second CA interface is operable to receive a test pattern from the second CA link (see TERRY [0019]: test data transmitted to the memory on the control and address bus); and the loop-back circuitry is operable to provide a feedback path from the second CA interface to the second data interface during the CA interface calibration mode (see TERRY [0020]: test data is relayed back via a second interface; [0029]: test data is sent on the address and control bus and returned on the data bus).

6.  The DRAM device of claim 2 wherein the CA interface is unidirectional (see RAO column 8, lines 3-34: addresses and commands are sent to the memory, making this a unidirectional interface; the data ports are bidirectional as write data is sent to the memory and read data is sent from the memory) and the test pattern is looped back via the loop-back circuitry and the data interface during the CA interface calibration mode (see TERRY [0020]: test data is relayed back via a second interface; [0029]: test data is sent on the address and control bus and returned on the data bus).

8.  The DRAM device of claim 2 further comprising a package that includes a controller device having a respective CA interface that is coupled to the CA interface of the DRAM device, the controller device having a respective data interface that is coupled to the data interface of the DRAM device (see RAO figure 4, element 408 controls the DRAM sub arrays 401a and 401b).

11.  RAO discloses A dynamic random access memory (DRAM) device comprising: a memory array (see column 7, lines 45-46: DRAM subarrays); a command/address (CA) interface (see figure 9, port 1) that is operable: (i) to receive commands from a CA link that specify accesses to memory locations in the memory array (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place); and (ii) to receive a test pattern from the CA link in response to a calibration command that specifies a CA interface calibration mode (see TERRY below); a data interface to transfer data in connection with the commands that specify accesses to memory locations in the memory array (see column 8, lines 35-40: data ports); and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode (see TERRY below).
TERRY discloses the following limitations that are not disclosed by RAO: receive a test pattern from the CA link in response to a calibration command that specifies a CA interface calibration mode (see [0019]: test data transmitted to the memory on the control and address bus); and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode (see [0020]: test data is relayed back via a second interface; [0029]: test data is sent on the address and control bus and returned on the data bus).  The memory card referenced is a DRAM memory that is inserted into a computer system.  This is the same type of memory used by RAO.  Performing a test in the manner disclosed by TERRY allows for detection of electrical contacts that fail to make good electrical contact (see [0016]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to enter a test mode and include loop-back circuitry, as disclosed by TERRY.  One of ordinary skill in the art would have been motivated to make such a modification to detect electrical contacts that did not make good electrical contact, as taught by TERRY.  RAO and TERRY are analogous/in the same field of endeavor as both references are directed to DRAM memory systems.

13.  The DRAM device of claim 11 wherein the CA interface is unidirectional (see RAO column 8, lines 3-34: addresses and commands are sent to the memory, making this a unidirectional interface; the data ports are bidirectional as write data is sent to the memory and read data is sent from the memory) and the test pattern is looped back via the data interface and the loop-back circuitry during the CA interface calibration mode (see TERRY [0020]: test data is relayed back via a second interface; [0029]: test data is sent on the address and control bus and returned on the data bus).

17.  RAO discloses A device comprising: a controller component; and a dynamic random access memory (DRAM) die attached to the controller component (see column 7, lines 45-46: DRAM subarrays), the DRAM die comprising: a command/address (CA) interface (see figure 9, port 1) that is operable: (i) to receive commands, from the controller component, that specify accesses to memory locations in the DRAM (see column 7, line 58 through column 8, line 40: during a read or write operation an address will be transmitted to the array to specify the location where the access is to take place); and (ii) to receive a test pattern, from the controller component, in response to a calibration command that specifies a CA interface calibration mode (see TERRY below); a data interface to transfer data in connection with the commands that specify accesses to memory locations (see column 8, lines 35-40: data ports); and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode (see TERRY below).
TERRY discloses the following limitations that are not disclosed by RAO: receive a test pattern, from the controller component, in response to a calibration command that specifies a CA interface calibration mode (see [0019]: test data transmitted to the memory on the control and address bus); and loop-back circuitry to provide a feedback path from the CA interface to the data interface during the CA interface calibration mode (see [0020]: test data is relayed back via a second interface; [0029]: test data is sent on the address and control bus and returned on the data bus).  The memory card referenced is a DRAM memory that is inserted into a computer system.  This is the same type of memory used by RAO.  Performing a test in the manner disclosed by TERRY allows for detection of electrical contacts that fail to make good electrical contact (see [0016]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to enter a test mode and include loop-back circuitry, as disclosed by TERRY.  One of ordinary skill in the art would have been motivated to make such a modification to detect electrical contacts that did not make good electrical contact, as taught by TERRY.  RAO and TERRY are analogous/in the same field of endeavor as both references are directed to DRAM memory systems.

18.  The device of claim 17, wherein the loop-back circuitry, during the CA interface calibration mode, is to loop-back a received version of the test pattern from the CA interface, the received version of the test pattern to be output by the data interface to the controller component (see TERRY [0020]: test data is relayed back via a second interface; [0029]: test data is sent on the address and control bus and returned on the data bus).

19.  The device of claim 17 wherein the controller component and the DRAM die are disposed together in a package-on-package (POP) configuration (see TERRY [0014]: test tool is integrated with the memory controller).

20.  The device of claim 17 wherein the controller component and the DRAM die are disposed together in a system-in-package (SIP) configuration (see TERRY [0014]: test tool is integrated with the memory controller).

21.  The device of claim 17 wherein the DRAM die is a first DRAM die, wherein the device further comprises a second DRAM die having a CA interface that is operable to receive commands from the controller component (see RAO column 7, lines 45-46: there are a pair of DRAM sub arrays), and the second DRAM die to receive a test pattern from the controller component during the CA interface calibration mode (see TERRY [0020]: test data is relayed back via a second interface; [0029]: test data is sent on the address and control bus and returned on the data bus).

Claims 4 and 12 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) and TERRY (U.S. Patent Application Publication #2007/0022333) as applied to claims 2-3, 6, 8, 11, 13 and 17-21 above, and further in view of YANG (U.S. Patent Application Publication #2007/0162670).

4.  The DRAM device of claim 2 (see above) wherein: the CA interface comprises a deserializer; and the CA interface is operable to deserialize the commands from the CA link along with address information received from the CA link to access the memory locations in the memory array (see YANG below).
YANG discloses the following limitations that are not disclosed by RAO: the CA interface comprises a deserializer; and the CA interface is operable to deserialize the commands from the CA link along with address information received from the CA link to access the memory locations in the memory array (see [0008]: memory receives a serial stream from the host, which is then converted into parallel for the DRAM array).  The use of serial connections allows for the number of memory arrays in the system to be increased without causing performance to decrease (see [0003]-[0005]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to use serial data and a deserializer, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification to allow for additional memory devices without harming performance, as taught by YANG.  RAO and YANG are analogous/in the same field of endeavor as both references are directed to access and control for DRAM.

12.  The DRAM device of claim 11 (see above) wherein: the CA interface comprises a deserializer; and the CA interface is operable to deserialize the commands from the CA link along with address information received from the CA link to access the memory locations in the memory array (see YANG below).
YANG discloses the following limitations that are not disclosed by RAO: the CA interface comprises a deserializer; and the CA interface is operable to deserialize the commands from the CA link along with address information received from the CA link to access the memory locations in the memory array (see [0008]: memory receives a serial stream from the host, which is then converted into parallel for the DRAM array).  The use of serial connections allows for the number of memory arrays in the system to be increased without causing performance to decrease (see [0003]-[0005]).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to use serial data and a deserializer, as disclosed by YANG.  One of ordinary skill in the art would have been motivated to make such a modification to allow for additional memory devices without harming performance, as taught by YANG.  RAO and YANG are analogous/in the same field of endeavor as both references are directed to access and control for DRAM.

Claims 5 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) and TERRY (U.S. Patent Application Publication #2007/0022333) as applied to claims 2-3, 6, 8, 11, 13 and 17-21 above, and further in view of RUNAS (U.S. Patent #5,906,003).

5.  The DRAM device of claim 2 (see above) wherein the data interface includes a programmable width (see RUNAS below).
RUNAS discloses the following limitation that is not disclosed by RAO: the data interface includes a programmable width (see column 2, line 60 through column 3, line 25: the system can receive a mode command to reconfigure the data width when accessing a memory).  Allowing the access data width to be changed results in a improved memory circuit as a host can more easily access large data words (see column 2, lines 20-26).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to use a data interface with a programmable width, as disclosed by RUNAS.  One of ordinary skill in the art would have been motivated to make such a modification to easily access large data words, as taught by RUNAS.  RAO and RUNAS are analogous/in the same field of endeavor as both references are directed to access and control for DRAM memory.

15.  The DRAM device of claim 11 (see above) wherein the CA interface includes a first programmable width and the data interface includes a second programmable width (see RUNAS below).
RUNAS discloses the following limitation that is not disclosed by RAO: the CA interface includes a first programmable width and the data interface includes a second programmable width (see column 2, line 60 through column 3, line 25: the system can receive a mode command to reconfigure the data width when accessing a memory).  RAO already discloses a CA interface and a data interface.  RUNAS adds the ability to program with width of memory interfaces, which would include the CA interface and the data interface.  Allowing the access data width to be changed results in a improved memory circuit as a host can more easily access large data words (see column 2, lines 20-26).
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to use a data interface with a programmable width, as disclosed by RUNAS.  One of ordinary skill in the art would have been motivated to make such a modification to easily access large data words, as taught by RUNAS.  RAO and RUNAS are analogous/in the same field of endeavor as both references are directed to access and control for DRAM memory.

Claims 7 and 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) and TERRY (U.S. Patent Application Publication #2007/0022333) as applied to claims 2-3, 6, 8, 11, 13 and 17-21 above, and further in view of LEE (U.S. Patent Application Publication #2004/0117581).

7.  The DRAM device of claim 2 (see above) wherein: the CA interface comprises a receiver that is operable to receive bits from the CA link, during the normal operating mode, at a first data rate (see RAO column 8, lines 3-34: bits transmitted to the memory); and the data interface comprises a transmitter that is operable to transmit bits of data from the DRAM device to a memory controller, during the normal operating mode (see RAO column 8, lines 34-40: read data is transmitted from the memory to the controller), at a second data rate; and wherein the second data rate is greater than the first data rate (see LEE below).
LEE discloses the following limitation that is not disclosed by RAO: a data transmitter that transmits bits at a second data rate; and wherein the second data rate is greater than the first data rate (see [0040]: DDR SDRAM).  DDR memory is well-known in the art and offers additional performance advantages over DRAM.  DDR memory transmits data on the rising and falling edges of a clock, resulting in a faster data rate on the data bus.  There are a limited number of DRAM types, and it would have been obvious to try a DDR memory in the system of RAO to obtain the increased performance associated with DDR memory.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to use DDR DRAM, as disclosed by LEE.  One of ordinary skill in the art would have been motivated to make such a modification to obtain increase performance through a faster data bus.  RAO and LEE are analogous/in the same field of endeavor as both references are directed to access and control of DRAM.

14.  The DRAM device of claim 11 (see above) wherein: the CA interface comprises a receiver that is operable to receive bits from the CA link at a first data rate (see RAO column 8, lines 3-34: bits transmitted to the memory); and the data interface comprises a transmitter that is operable to transmit bits of data from the DRAM device to a memory controller, during the normal operating mode (see RAO column 8, lines 34-40: read data is transmitted from the memory to the controller), at a second data rate; and wherein the second data rate is greater that the first data rate (see LEE below).
LEE discloses the following limitation that is not disclosed by RAO: a data transmitter that transmits bits at a second data rate; and wherein the second data rate is greater than the first data rate (see [0040]: DDR SDRAM).  DDR memory is well-known in the art and offers additional performance advantages over DRAM.  DDR memory transmits data on the rising and falling edges of a clock, resulting in a faster data rate on the data bus.  There are a limited number of DRAM types, and it would have been obvious to try a DDR memory in the system of RAO to obtain the increased performance associated with DDR memory.  “When there is a design need for market pressure to solve a problem and there are a finite number if identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp."  KSR, 82 USPQ2d at 1397.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to use DDR DRAM, as disclosed by LEE.  One of ordinary skill in the art would have been motivated to make such a modification to obtain increase performance through a faster data bus.  RAO and LEE are analogous/in the same field of endeavor as both references are directed to access and control of DRAM.

Claims 9, 10 and 16 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over RAO (U.S. Patent #6,256,256) and TERRY (U.S. Patent Application Publication #2007/0022333) as applied to claims 2-3, 6, 8, 11, 13 and 17-21 above, and further in view of LAI (U.S. Patent #6,671,836).


9.  The DRAM device of claim 2 (see above) wherein the DRAM device further comprises circuitry operable during the CA interface calibration mode to simulate noise (see LAI below).
LAI discloses the following limitation that is not disclosed by RAO: the DRAM device further comprises circuitry operable during the CA interface calibration mode to simulate noise (see column 8, lines 1-5: noise simulation during the test mode).  A noise simulator is used to generate the noise that would be present during a worst case simulation of the memory system.  The noise simulator allows for the testing of the memory during these worst case situations using a simple protocol with low overhead.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to include a noise simulator, as disclosed by LAI.  One of ordinary skill in the art would have been motivated to make such a modification to test worse case operating conditions using a protocol with low overhead, as taught by LAI.  RAO and LAI are analogous/in the same field of endeavor as both references are directed to access and control of DRAM memory systems.

10.  The DRAM device of claim 9 wherein the circuitry to simulate noise is operable to generate dummy memory addresses during the CA interface calibration mode (see TERRY [0021]: test data values are generated to determine if the bus is working correctly, these test data values are sent on the control and address bus, therefore, they are considered dummy addresses as they are not being used to access the memory).

16.  The DRAM device of claim 11 (see above) wherein the DRAM device further comprises circuitry operable during the CA interface calibration mode to simulate noise (see LAI below), wherein the circuitry to simulate noise is operable to generate dummy memory addresses during the CA interface calibration mode (see TERRY [0021]: test data values are generated to determine if the bus is working correctly, these test data values are sent on the control and address bus, therefore, they are considered dummy addresses as they are not being used to access the memory).
LAI discloses the following limitation that is not disclosed by RAO: the DRAM device further comprises circuitry operable during the CA interface calibration mode to simulate noise (see column 8, lines 1-5: noise simulation during the test mode).  A noise simulator is used to generate the noise that would be present during a worst case simulation of the memory system.  The noise simulator allows for the testing of the memory during these worst case situations using a simple protocol with low overhead.
	It would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which said subject matter pertains to modify RAO to include a noise simulator, as disclosed by LAI.  One of ordinary skill in the art would have been motivated to make such a modification to test worse case operating conditions using a protocol with low overhead, as taught by LAI.  RAO and LAI are analogous/in the same field of endeavor as both references are directed to access and control of DRAM memory systems.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030. The examiner can normally be reached Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136